Title: Thomas Jefferson to Charles Willson Peale, 7 August 1819
From: Jefferson, Thomas
To: Peale, Charles Willson


          
            
              My good friend
              Poplar Forest  near Lynchburg Aug. 7. 19.
            
            Passing considerable portions of my time at this place, I keep for use here the portable Polygraph which mr Hawkins was so kind as to send me. but I have had the misfortune to break one of it’s ink glasses, which suspends it’s use, as no such thing can be got here. and to whom can I apply to replace it but to a friend in small things as well as great. without apology therefore I inclose you the gage of my glass, and pray you to procure one for me. I think it may be so securely packed in paste-board as not to be in danger of being broke in the mail. address it to me, if you please, at Monticello, where I shall be before it can come to me. for such a trifle I will say nothing about repayment, y and yet if ever I can find means to remit such a fraction, it shall be done. I salute you with constant and affectionate esteem & respect.
            
              Th: Jefferson
            
          
          
            TJ’s drawing, at foot of PoC, lacking in RC:
            
          
         